      Case 3:18-cv-02393-MCR-CJK Document 1 Filed 12/20/18 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

CHERYL GREEN,

      Plaintiff,                                Case No. 3:18-cv-2393

v.
                                                   Jury Trial Requested?
MALINDA FIVEASH,                                   ☒ YES ☐ NO
HKD PROPERTIES, INC., a Florida
Corporation, and HILL-KELLY
DODGE, INC., a Florida corporation,

      Defendants.


                           VERIFIED COMPLAINT

      CHERYL GREEN, acting individually and derivatively on behalf of HILL-

KELLY DODGE, INC. (“Hill-Kelly”), files this action against MALINDA

FIVEASH; HKD PROPERTIES, INC. (“HKD”); and HILL-KELLY, and states:

                                    PARTIES

      1.     Plaintiff Green, is a shareholder of Hill-Kelly. Green resides in

Brentwood, Tennessee.

      2.     Defendant Fiveash, is a shareholder of Hill-Kelly, its sole board

member, sole director, president, and registered agent. Fiveash is sole owner,

president, vice-president, and registered agent of HKD.
       Case 3:18-cv-02393-MCR-CJK Document 1 Filed 12/20/18 Page 2 of 7




       3.     Hill-Kelly is a Florida corporation with its principal place of business

located at 6171 Pensacola Boulevard, Pensacola, Florida.

       4.     HKD is a Florida corporation with its principal place of business

located at 6171 Pensacola Boulevard, Pensacola, Florida

                                  JURISDICTION

       5.     This Court has diversity jurisdiction over this case pursuant to

28 U.S.C. § 1332, as the citizenship of the parties is completely diverse and the

amount in controversy exceeds $75,000. While Green files this case derivatively on

behalf of Hill-Kelly as permitted by Florida law, Hill-Kelly is the alter ego of

Fiveash, who opposes the filing of this lawsuit. Hill-Kelly is therefore antagonistic

to Plaintiff Green in this action and is properly aligned as a defendant for purposes

of diversity jurisdiction.

       6.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial

part of the events or omissions giving rise to the claims herein occurred in this

judicial district.

                                  BACKGROUND

       7.     Plaintiff owns 31.17 percent of the common shares of Hill-Kelly, which

shares were acquired in 2009.

       8.     Fiveash owns 68.83 percent of the common shares of Hill-Kelly.

Fiveash is also the president, chief executive officer, and sole director of Hill-Kelly



                                          2
      Case 3:18-cv-02393-MCR-CJK Document 1 Filed 12/20/18 Page 3 of 7




      9.     Fiveash has misused her position as officer and director of Hill-Kelly

and violated her fiduciary and statutory duties to Hill-Kelly and to Plaintiff

individually by operating the company as her personal business without regard for

the best interests of Hill-Kelly or Plaintiff as more specifically set forth below.

      10.    At all material times, Fiveash, as corporate officer and director of Hill-

Kelly, had a fiduciary duty to Plaintiff, including a duty to act with the level of care

an ordinarily prudent person in a like position would exercise under similar

circumstances, and a duty of loyalty. The aforesaid duties require Fiveash to act in

good faith in the best interests of Hill-Kelly and its shareholders, and to refrain from

engaging in self-dealing activities that would permit her to receive an improper

personal benefit from her relationship with Hill-Kelly and from misappropriating

corporate opportunities.

                Count I – BREACH OF FIDUCIARY DUTIES
    (Derivative Claims against Malinda Fiveash and HKD Properties, Inc.)

      11.    Plaintiff realleges and reincorporates paragraphs 1-10 above.

      12.    Fiveash violated her fiduciary duties as director and officer by engaging

in the following acts, among other things:

             a.     Fiveash has caused Hill-Kelly to lease property from HKD

Properties, an entity owned personally by Fiveash. The lease was not negotiated in

an arms-length transaction and the rent exceeds the fair market value for the

property.

                                           3
      Case 3:18-cv-02393-MCR-CJK Document 1 Filed 12/20/18 Page 4 of 7




             b.     Fiveash has caused Hill-Kelly to pay her a salary that exceeds

the salary of comparably situated executives in similar automobile dealerships for

the positions held by Fiveash. The salary is also far in excess of the amount that is

reasonable for the services provided to Hill-Kelly y Fiveash.

             c.     Fiveash has caused Hill-Kelly to pay annual bonuses to Fiveash.

The bonuses are in excess of an amount justified by Fiveash’s contribution to Hill-

Kelly, company performance, or profits, is substantially in excess of industry

standards, and is not consistent with prudent management.

             d.     Fiveash has caused Hill-Kelly to pay substantial sums of money

for personal expenses of Fiveash that provided no benefit to Hill-Kelly.

            e.      In violation of Florida law, no annual shareholder meetings for

Hill-Kelly have been held since 2009.

            f.      No dividends have been paid by Hill-Kelly since Green has been

a shareholder.

             g.     On information and belief, Hill-Kelly has received an offer from

a local car dealer to purchase Hill-Kelly for $12 million. Reasonable prudence

requires that the offer be given serious consideration and that Green be consulted.

Fiveash did not notify Plaintiff of the offer and has not responded to the offer.

      13.    The aforesaid acts constitute a violation of Fiveash’s fiduciary and

statutory obligations to Hill-Kelly and to Plaintiff personally.



                                          4
         Case 3:18-cv-02393-MCR-CJK Document 1 Filed 12/20/18 Page 5 of 7




         14.    On September 14, 2018, Plaintiff notified Fiveash, in her capacity as

sole director of Hill-Kelly, of the violations set forth above, and demanded that the

board of directors take appropriate action to remedy the violations. A copy of the

written notice is attached hereto as Exhibit A. No response has been received to the

notice.

         WHEREFORE, Plaintiff seeks judgment for the following relief and

requests trial by jury:

   a) Appointing an independent investigator or law firm to examine the books,

records, and dealings of Hill-Kelly and to report to this Court on its findings;

   b) Requiring the election by the shareholders of additional independent members

of the board of directors;

   c) Establishing an independent compensation committee to set Fiveash’s

compensation as chief executive officer and director;

   d) Requiring the board of directors of Hill-Kelly to call annual meetings of

shareholders;

   e) Requiring renegotiation of any lease or other contract negotiated by Fiveash

through self-dealing in amounts above a fair market price;

   f) Requiring payment of dividends to shareholders from surplus profits of Hill-

Kelly;




                                           5
       Case 3:18-cv-02393-MCR-CJK Document 1 Filed 12/20/18 Page 6 of 7




   g) Entering judgment for Hill-Kelly for damages; and awarding Plaintiff

attorney’s fees and costs for prosecution of this action.

                Count II – BREACH OF FIDUCIARY DUTIES
                  (Plaintiff Green Individual Claims against
                Malinda L. Fiveash and HKD Properties, Inc.)

       15.    Plaintiff realleges and reincorporates paragraphs 1-10 above.

       16.    Fiveash has caused Hill-Kelly to pay her substantial sums of money

that inured to the personal benefit of Fiveash and provided no benefit to Hill-Kelly.

While not designated as such, such payments have in effect been dividends or profit-

sharing payments or distributions.

       17.   No dividends or profit-sharing payments have ever been made to

Plaintiff.

  WHEREFORE, Plaintiff seeks judgment for damages and such other relief as

the Court deems appropriate, and requests trial by jury.

                                           /s/ Barry Richard
                                           BARRY RICHARD, FBN 0105599
                                           FRED F. HARRIS, JR., FBN 253359
                                           MICHAEL H. MOODY, FBN 66471
                                           GREENBERG TRAURIG, P.A.
                                           101 East College Avenue
                                           Tallahassee, FL 32301
                                           Telephone (850) 222-6891
                                           richardb@gtlaw.com
                                           harrisf@gtlaw.com
                                           moodym@gtlaw.com
                                           trammellc@gtlaw.com
                                           flservice@gtlaw.com
                                           Attorneys for Plaintiff

                                          6
Case 3:18-cv-02393-MCR-CJK Document 1 Filed 12/20/18 Page 7 of 7
